Exhibit 10.33

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF MAGUIRE MACQUARIE OFFICE, LLC

THIS FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT (this “Amendment”) is dated as of February 9, 2010, by and
among MAGUIRE MO MANAGER, LLC, a Delaware limited liability company (the
“Manager”), MAGUIRE MACQUARIE MANAGEMENT, LLC, a Delaware limited liability
company (the “Asset Manager”), MACQUARIE OFFICE II LLC, a Delaware limited
liability company (“MOF”), and MAGUIRE PROPERTIES, L.P., a Maryland limited
partnership (“Maguire”).

W I T N E S S E T H

WHEREAS, the Manager, the Asset Manager, MOF and Maguire have entered into that
certain Second Amended and Restated Limited Liability Company Agreement, dated
as of November 30, 2007 (the “Agreement”), of Maguire Macquarie Office, LLC, a
Delaware limited liability company (the “Company”); and

WHEREAS, the parties desire to amend certain provisions of the Agreement as
provided herein.

NOW THEREFORE, in consideration of the premises hereof, and of the mutual
promises, obligations and agreements contained herein, the parties hereto,
intending to be legally bound, do hereby agree as follows:

Section 1. Representations and Warranties. Each of Maguire and MOF hereby
represents and warrants to the other that, as of the date hereof, it has not
received any written notice of any breach or default by the Company or any
Project Level Entity with respect to any indebtedness of the Company or any
Project Level Entity, other than with respect to the Quintana property.

Section 2. Major Decisions.

(a) The following clause (aa) is hereby added to Section 6.2 of the Agreement:

“(aa) (i) any voluntary filing by the Company or any Project Level Entity in any
court pursuant to any statute of the United States or any state of a petition in
bankruptcy or insolvency or for a reorganization, or for the appointment of a
receiver or trustee of all or a substantial portion of the Company’s or such
Project Level Entity’s property, (ii) the Company or any Project Level Entity
making an assignment for or petition for or entering into an arrangement for the
benefit of creditors, (iii) the Company or any Project Level Entity filing an
answer consenting to or otherwise acquiescing in or joining in any involuntary
filing against it, by any other Person under any statute of the United States or
any state, of a petition in bankruptcy or insolvency or for a reorganization or
soliciting or causing to be solicited creditors for any such involuntary
petition, (iv) the Company or



--------------------------------------------------------------------------------

any Project Level Entity consenting to or acquiescing in or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for the Company, any Project Level Entity or any portion of any Project or
(v) the Company or any Project Level Entity admitting, in writing or in any
legal proceeding, its insolvency or inability to generally pay its debts as they
become due.”

(b) The following clause (d) is hereby added to Section 6.3 of the Agreement:

“(d) Sections 6.2(aa) shall not be subject to the provisions of Sections 6.3(a),
(b) or (c) of the Agreement. If at any time the Members disagree on the Major
Decision requiring approval under Section 6.2(aa) (a “6.2(aa) Dispute”), and the
disagreement is not resolved within 15 Business Days of both Members becoming
aware of such 6.2(aa) Dispute, then a Member may send a Project Marketing Notice
as provided in Section 9.3 of the Agreement (i) if the subject of the 6.2(aa)
Dispute is a particular Project or Projects, then the Project Marketing Notice
shall relate only to such Project or Projects, and (ii) if the 6.2(aa) Dispute
relates to the Company, then the Project Marketing Notice may relate to any or
all of the Projects.”

(c) The following clause (v) is hereby added to Section 9.3(a) of the Agreement:

“(v) either Member may be the Project Initiating Member at any time with respect
to any Project pursuant to Section 6.3(d).”

Section 3. Indemnification.

(a) Section 6.17(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(a) To the fullest extent permitted by law, the Company shall indemnify and
hold harmless each Covered Person from and against any and all losses, claims,
demands, liabilities, expenses, judgments, fines, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative (“Claims”), in which the Covered
Person may be involved, or threatened to be involved, as a party or otherwise,
by reason of its management of the affairs of the Company or which relates to or
arises out of the Company or its property, business or affairs, including,
without limitation, any Claims relating to or arising out of any exceptions to
non-recourse guarantees or environmental indemnities made by Maguire with
respect to any indebtedness of the Company, any Project Level Entity or any
Project. A Covered Person shall not be entitled to indemnification under this
Section 6.17 with respect to (i) if the Covered Person is a Member, Manager or
Asset Manager, any Claim by a Member, Manager or Asset Manager relating to a
breach or violation of this Agreement; (ii) any Claim with respect to which such
Covered Person has engaged in fraud, willful misconduct, bad faith or gross
negligence; or (iii) any Claim initiated by such Covered Person unless such
Claim (or part thereof) (A) was brought to enforce such Covered Person’s rights
to indemnification hereunder or (B) was authorized or consented to by the
Management Committee. Expenses incurred by a Covered Person

 

2



--------------------------------------------------------------------------------

in defending any Claim shall be paid by the Company in advance of the final
disposition of such Claim upon receipt by the Company of an undertaking by or on
behalf of such Covered Person to repay such amount if it shall be ultimately
determined that such Covered Person is not entitled to be indemnified by the
Company as authorized by this Section 6.17. No Member shall be entitled to
indemnification by the Company under this Section 6.17 when or if acting in a
capacity with the Company as other than a Member, in which case, such right to
indemnification shall be governed by an agreement, if any, between the Company
and the Member. The provision of this Section 6.17 shall survive any termination
of this Agreement, and any amendment to this Section 6.17 shall not reduce the
Company’s obligations, with respect to any Claims based on any fact or
circumstance arising prior to the date of such termination or amendment.”

(b) The following clause (c) is hereby added to Section 6.17 of the Agreement:

“(c) In the event that any litigation or arbitration is commenced in order to
enforce the indemnification obligations under this Section 6.17, the
unsuccessful party to such litigation or arbitration shall pay to the successful
party all costs and expenses, including reasonable attorneys’ fees and experts
fees incurred by the successful party therein.”

Section 4. Change of Control.

(a) Section 9.1(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(b) Change of Control. Subject to Section 9.1(c), upon the Change of Control of
a Member (the “Non-Initiating Member”), the other Member (the “Initiating
Member”) shall have the option to either:

(i) send a Portfolio Marketing Notice to the Non-Initiating Member and, pursuant
to the procedures set forth in Section 9.2, purchase the Non-Initiating Member’s
Membership Interest, the Project Level Entities or the Projects; provided,
however, that notwithstanding the provisions of Section 9.2(a)(ii), in such
event, the Initiating Member may purchase less than all of the Non-Initiating
Member’s Membership Interest for a purchase price proportionate to that
determined in accordance with Section 9.2(a)(ii) with respect to the
Non-Initiating Member’s entire Membership Interest; or

(ii) elect to be deemed to have received a Project Marketing Notice from the
Non-Initiating Member and pursuant to the procedures set forth in Section 9.3,
purchase one or more of the Project Level Entities or Projects.

Notwithstanding the provisions of Section 9.2(a)(iii) and the penultimate
sentence of clause (a) of Section 9.3, in the event that the Initiating Member
does not elect to purchase all or a portion of the Non-Initiating Member’s
Membership Interest nor any of the Projects, none of the Projects shall be
marketed to third parties. The Initiating

 

3



--------------------------------------------------------------------------------

Member shall be required to consummate the transactions contemplated by this
Section 9.1(b) within six (6) months of exercising its election under either
clause (i) or clause (ii) of this Section 9.1(b).”

(b) The following clause (c) is hereby added to Section 9.1 of the Agreement:

“(c) Notwithstanding anything to the contrary contained in Section 7.3(c) or
Section 9.1(b):

(i) In the event that either Member (the “COC Member”) proposes to enter into,
or effects, any bona fide transaction that involves a Change of Control of such
Member (a “COC Transaction”), the COC Member shall deliver Notification (a “COC
Notice”) to the other Member (the “Non-COC Member”) either (x) at any time prior
to the consummation of the COC Transaction (including any time prior to entering
into a definitive agreement therefor), or (y) within three Business Days after
the consummation of the COC Transaction. The COC Notice shall request the
Non-COC Member’s consent to the COC Transaction and in connection therewith,
shall provide a description of all material terms of the COC Transaction,
including: (A) the names of all of the entities involved in the COC Transaction,
(B) the biographical information of the acquirer’s relevant management team,
(C) the form of the transaction (but not the price or consideration to be paid),
(D) the acquirer’s plans for the affected entity after the closing of such COC
Transaction, and (E) the acquirer’s intention with respect to the Company.

(ii) The Non-COC Member may at its option send a Notification (a “COC Response”)
to the COC Member indicating its election to either:

(A) consent to the COC Transaction; or

(B) withhold its consent to the COC Transaction (provided, that the Non-COC
Member’s consent shall not be unreasonably withheld or delayed), in which case
the Non-COC Member must specify in such COC Response (x) its basis for
withholding consent and (y) which option under Section 7.3(c) or Section 9.1(b)
it elects to exercise upon the occurrence of such Change of Control.

(iii) If the Non-COC Member fails to send a COC Response (A) within fifteen
(15) Business Days after its receipt of a COC Notice delivered prior to
consummation of the COC Transaction, or (B) within 30 calendar days after its
receipt of a COC Notice delivered after consummation of the COC Transaction,
then the Non-COC Member shall be deemed to have consented to the COC Transaction
pursuant to Section 9.1(c)(ii)(A).

(iv) If the Non-COC Member consents (or, under Section 9.1(c)(iii), is deemed to
have consented) to the COC Transaction pursuant to Section 9.1(c)(ii)(A), then
such Non-COC Member shall not be entitled to exercise any option under
Section 7.3(c) or Section 9.1(b) upon the occurrence of such COC Transaction. If
the Non-COC Member timely elects to withhold its consent to the COC Transaction,
then

 

4



--------------------------------------------------------------------------------

such Non-COC Member shall be bound by its election pursuant to
Section 9.1(c)(ii)(B)(y). The Non-COC Member's election pursuant to
Section 9.1(c)(ii)(B)(y) shall be deemed made (x) if a COC Notice is delivered
prior to consummation of the COC Transaction, upon the occurrence of such COC
Transaction, or (y) if a COC Notice is delivered after consummation of the COC
Transaction, upon delivery of the Non-COC Member's COC Response. If the Non-COC
Member has elected to withhold its consent to the COC Transaction, and has
elected to exercise an option under Section 9.1(b), and the Non-COC Member needs
third-party financing to consummate such transaction, the Non-COC Member may
specify in its COC Response that it has elected to make the closing of such
purchase contingent upon its obtaining such third-party financing and including
the amount and terms thereof. If the Non-COC Member includes a financing
condition in its COC Response, it shall use good faith commercially reasonable
efforts to obtain the described financing. If, despite such efforts, the Non-COC
Member is unable to obtain the described financing in time to complete the
purchase in accordance with the requirements of Section 9.1(b), then the Non-COC
Member shall have an additional period of up to 60 days to obtain such financing
without being in default. The Non-COC Member shall then continue to use good
faith commercially reasonable efforts to obtain the described financing, but if
it fails to obtain such financing after such extended period of time, it will
not be obligated to complete the purchase in accordance with Section 9.1(b), and
shall not be in breach of this Agreement.

(v) For the avoidance of doubt, any consent granted under Section 9.1(c)(ii)(A)
shall constitute a waiver by the Non-COC Member of the right to dissolve the
Company pursuant to Section 7.3 following a Change of Control resulting from the
consummation of the applicable COC Transaction.”

Section 5. Definitions. Capitalized terms used by not defined herein shall have
the meanings given thereto in the Agreement.

Section 6. Agreement in Full Force and Effect. The Agreement is hereby amended
as expressly provided by the provisions hereof with respect to the subject
matter set forth herein. No other amendment to the Agreement is made, or implied
to be made, and the Agreement otherwise shall remain in full force and effect in
accordance with its terms.

Section 7. Counterparts. For the convenience of the Manager, the Asset Manager
and the Members, any number of counterparts hereof may be executed, and each
such counterpart shall be deemed to be an original instrument.

Section 8. Governing Law. This Amendment shall be interpreted and construed in
accordance with the laws of the State of Delaware without giving effect to the
conflicts of laws principles thereof.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

Maguire Member:  

MAGUIRE PROPERTIES, L.P.,

a Maryland limited partnership

  By:  

Maguire Properties, Inc.,

a Maryland corporation,

its general partner

  By:  

/s/ JONATHAN L. ABRAMS

  Name:  

Jonathan L. Abrams

  Its  

Senior Vice President and General Counsel

Macquarie Member:  

MACQUARIE OFFICE II LLC,

a Delaware limited liability company

  By:  

Macquarie Office (US) Corporation,

a Maryland corporation,

its member

    By:  

/s/ PAUL SORENSEN

    Name:  

Paul Sorensen

    Its  

President

    By:  

/s/ MARK MULLEN

    Name:  

Mark Mullen

    Its  

Vice President

  By:  

Macquarie Office (US) No 2 Corporation,

a Minnesota corporation,

its member

    By:  

/s/ PAUL SORENSEN

    Name:  

Paul Sorensen

    Its  

President

    By:  

/s/ MARK MULLEN

    Name:  

Mark Mullen

    Its  

Vice President



--------------------------------------------------------------------------------

Manager:  

MAGUIRE MO MANAGER, LLC,

a Delaware limited liability company

  By:  

Maguire Properties Services, Inc.,

a Maryland corporation,

its sole member

    By:  

Maguire Properties, L.P.,

a Maryland limited partnership,

its sole member

      By:  

Maguire Properties, Inc.,

a Maryland corporation,

its general partner

        By:  

/s/ JONATHAN L. ABRAMS

        Name:  

Jonathan L. Abrams

        Its  

Senior Vice President and General Counsel

Asset Manager:  

MAGUIRE MACQUARIE MANAGEMENT, LLC,

a Delaware limited liability company

  By:  

Maguire MO Manager, LLC,

a Delaware limited liability company,

its manager

    By:  

Maguire Properties Services, Inc.,

a Maryland corporation,

its sole member

      By:  

Maguire Properties, L.P.,

a Maryland limited partnership,

its sole member

        By:  

Maguire Properties, Inc.,

a Maryland corporation,

its general partner

          By:  

/s/ JONATHAN L. ABRAMS

          Name:  

Jonathan L. Abrams

          Its  

Senior Vice President and General Counsel